Citation Nr: 0304844	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
psychiatric disability (bipolar affective disorder with 
alcohol dependence) during the period prior to November 9, 
1995, and an evaluation in excess of 70 percent for 
psychiatric disability (bipolar affective disorder with 
alcohol dependence and post-traumatic stress disorder) for 
the period beginning November 9, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Detroit, Michigan.  

The veteran was afforded a hearing before an RO hearing 
officer in May 1996.  A transcript of that hearing has been 
associated with the claims folders.

When the case was before the Board in October 2001, the Board 
granted service connection for post-traumatic stress disorder 
(PTSD) and remanded the issues of entitlement to a rating in 
excess of 50 percent for bipolar affective disorder with 
alcohol dependence and entitlement to a total rating based on 
unemployability due to service-connected disability to the RO 
for further development.

While the case was in remand status, the RO granted the 
veteran's claim of entitlement to a total rating based on 
unemployability due to service-connected disability.  
Therefore, that matter is no longer on appeal.  The RO also 
granted an increased evaluation of 70 percent, effective 
November 9, 1995, for bipolar affective disorder with alcohol 
dependence.  Finally, the RO assigned a separate 
noncompensable evaluation for the veteran's PTSD.  

In October 2002 the Board again remanded the case and 
directed the RO to determine whether the rating decision 
assigning a separate rating for PTSD was based on clear and 
unmistakable error.  The RO subsequently determined that the 
veteran's bipolar affective disorder with alcohol dependence 
and her PTSD should be considered as a single disability for 
compensation purposes and issued a rating decision to that 
effect.

The case was returned to the Board for further appellate 
action in February 2003.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's claim for an increased evaluation for 
psychiatric disability was received in October 1992.  

3.  Throughout the period of this claim, the service-
connected psychiatric disabililty has been productive of 
social and industrial impairment that more nearly 
approximates total than severe.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the service-
connected psychiatric disability have been met throughout the 
period of this claim.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9432 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

Review of the record reflects that service connection, with a 
noncompensable evaluation, was awarded for manic depression 
in December 1981.  The veteran submitted a claim for increase 
in October 1992.

VA records show that the veteran was hospitalized in November 
1992, with diagnoses of alcohol dependence and bipolar 
affective disorder.  She reported constant anxiety, decreased 
sleep and appetite, and alcohol abuse.  She stated that she 
could not remember the last time she did not have racing 
thoughts, and indicated that for the previous 12 years she 
had experienced racing thoughts and manic type behavior.  She 
endorsed previous suicide attempts and indicated that she 
drank up to a case of beer per week.  Mental status 
examination on admission revealed that the veteran was 
cooperative and friendly.  Her cognitive functioning was goal 
directed without loss of consciousness.  She denied suicidal 
and homicidal ideation, as well as hallucinations, delusions 
and illusions.  She was alert and oriented times three.  
Memory and abstract thinking were intact.  Affect was 
somewhat blunted and insight was good.  Judgment was poor.  
The veteran was placed on medication and was directed to 
follow up with outpatient treatment.

A January 1993 VA outpatient treatment record reflects the 
veteran's complaint of sleep disturbance, poor concentration 
and depression.  She denied mood swings, suicidal ideation 
and alcohol consumption.  The examiner noted that the 
veteran's mood was depressed and her affect was restricted.  
Her speech was slow.  The diagnoses were bipolar affective 
disorder and alcohol abuse.  

On VA examination in March 1993, the veteran's military 
history was noted, to include her diagnosis with manic 
depressive disorder in 1980.  The veteran reported that she 
had been abusing alcohol for 12 to 15 years but that she had 
not drunk alcohol since November 1992.  She indicated that 
she could not hold a job for long.  She indicated that she 
had been married for 13 years and that she had two children.  
She reported that they all got along well.  The examiner 
noted that the veteran attended group therapy every two weeks 
but did not otherwise socialize.  On mental status 
examination, the veteran was oriented and her attention span 
was adequate.  Her judgment and insight were fair.  Her 
affect was bland and flat.  Her peer relationships were noted 
to be poor and the examiner also noted that she appeared to 
be uneasy with people.  Her concentration was variable and 
energy was adequate.  She endorsed crying spells and suicidal 
thoughts in the past, but denied current suicidal ideation.  
She endorsed a history of mood swings and indicated that she 
had experienced both manic and depressive episodes.  The 
diagnoses were bipolar affective disorder and history of 
alcohol dependence.  The examiner concluded that the 
veteran's incapacity was marked and that the veteran needed 
to continue her medication regimen.  He noted that the 
veteran's defenses were fragile and that she did not cope 
with situational stress well.  The veteran's functioning was 
determined to be marginal and the examiner emphasized that 
she needed to continue with her medication and therapy.

VA progress notes from February 1994 show that the veteran 
experienced clinical improvement.  Her concentration was 
noted to have improved and there was no evidence of 
depression.  A June 1994 treatment note indicates that the 
veteran was currently doing well and was attending college 
regularly.  She was noted to continue to maintain sobriety 
and her mood was stable.  There was no evidence of 
psychomotor disturbance, mania or depression.  A September 
1994 treatment note shows that the veteran continued to 
maintain sobriety and had been compliant with treatment.  

A VA examination was conducted in March 1995.  The examiner 
noted the veteran's previous hospitalization.  The veteran's 
major symptoms were stated to be sleepiness, lethargy 
alternating with hyperactivity, impulsiveness and appetite 
disturbances.  The veteran was noted to be a college student.  
On mental status examination, the veteran was calm, relaxed 
and pleasant.  She was alert and cooperative with speech that 
was logical and goal directed.  She denied suicidal and 
homicidal ideation.  She was oriented and her memory was 
intact.  Judgment was intact and insight and motivation were 
good.  The diagnoses were bipolar affective disorder and 
alcoholism in remission.  The examiner indicated that the 
prognosis was good so long as the veteran remained on 
medication and followed up with regular treatment.  

A May 1995 VA progress note shows the veteran's complaint of 
being hypomanic for three to four days, working in the middle 
of the night painting furniture and not sleeping well.  She 
reported that she would go into a depressive phase for two to 
three days and would sleep.

The veteran was hospitalized at a VA facility for bipolar 
disorder and alcohol dependence from September to October 
1995.  The chief complaint was an overdose of trazodone and 
acute alcohol intoxication.  New medications were prescribed 
and the veteran's mood was noted to improve on a daily basis.  
She experienced some crying spells and insomnia.  On 
discharge she was instructed to follow up with outpatient 
treatment.

A VA psychiatric evaluation was performed in November 1995.  
A lengthy history was recorded.  The examiner noted 
recurrent, intrusive, and distressing recollections; 
flashbacks; and physiological reactivity.  The veteran was 
stated to be avoidant and detached, with a restricted range 
of affect.  She reported sleep disturbances, irritability, 
difficulty concentrating and hypervigilance.  The examiner 
found that the veteran was almost entirely socially avoidant 
and had a history of severe substance abuse problems.  He 
noted that she was not currently in remission and that she 
drank in order to function sexually.  Provisional diagnoses 
were PSTD and bipolar disorder.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 23, noting 
the veteran's inability to function in most areas, including 
work and family.  He pointed out that the veteran's 
psychiatric symptoms were serious.  

The veteran presented at a VA emergency room in December 
1995, complaining of insomnia for four days.  She also 
reported anorexia.  The veteran's mother reported that the 
veteran had been assaulted recently and that she had been 
drinking.

The veteran was again hospitalized in December 1995 with 
diagnoses of PTSD, alcohol dependence and bipolar mood 
disorder, type I.  She was intoxicated on admission and 
endorsed suicidal thoughts.  She reported drinking heavily 
for the previous 10 days and indicated that she had been 
drinking intermittently since her most recent 
hospitalization.  She complained of guilt, decreased energy, 
no sleep and anorexia for the previous four days.  She 
presented with psychomotor retardation and was tearful during 
the admission interview.  On mental status examination the 
veteran was not oriented to time.  Her speech was soft and 
slurred and her thoughts were slowed but goal directed.  
Memory was intact.  Mood was depressed and affect was 
constricted.  Insight and judgment were fair.  The veteran's 
mood stabilized within 48 hours of admission and she was 
maintained on medications.  She consented to take Antabuse.  

A December 1995 VA outpatient treatment note indicates that 
the veteran had poor mood control secondary to hearing bad 
news.  Her sleep was noted to have been poor.  Her 
medications were changed.

The veteran was hospitalized for her psychiatric disorders in 
April 1996.  She was brought to the emergency room after 
having ingested six beers and approximately 30 tablets of 
Atarax.  She reported that she had begun feeling restless and 
agitated because of decreased sleep and had taken the drug.  
She stated that she wanted to kill herself.  Gastric lavage 
was performed and the veteran was seen for a psychiatric 
consultation.  During her stay, the veteran remained stable 
and reported improved mood.  At the time of discharge the 
veteran appeared stable and denied suicidal or homicidal 
ideation.

The veteran testified before a hearing officer at the RO in 
May 1996.  Her representative indicated that her VA 
psychiatrist had assigned her a GAF score of 23.  The veteran 
indicated that she spent her days working around her house.  
She stated that recently she had experienced a hyperactive 
phase that had caused terrible problems with her sleep.  She 
indicated that during a depressive episode she had suicidal 
thoughts, and that she had attempted suicide in the past.  
She indicated that she underwent individual therapy for PTSD 
and that she was also seen regularly for medication 
management.  The veteran stated that she had held jobs since 
her discharge from service, but that often she ended up 
getting mad and quitting.  She indicated that she had been in 
school on and off for eight years.  The veteran's husband 
testified that her mood shifts were marked.  He stated that 
she did not participate in social activities and did not like 
to leave the house.  

A May 1996 VA outpatient treatment note indicates that the 
veteran was calmer on a new medication but reported a manic 
episode the previous night.  The provider noted that the 
veteran's mood was better, but that it was not normal and 
remained unstable.  He indicated that the veteran was 
experiencing agoraphobic-like PTSD symptoms which were 
disabling her from functioning as a homemaker.

The veteran was hospitalized in January 1998.  She was noted 
to have been drinking for the previous few weeks.  She gave a 
history of decreased sleep, appetite and concentration.  She 
indicated that she had consumed three glasses of wine and a 
six-pack of beer the morning of admission, and that she 
subsequently experienced nausea and vomiting.  She gave a 
history of auditory and visual hallucinations.  On discharge, 
the veteran's mood was very good and her affect was bright.  
There were no hallucinations and there was no suicidal or 
homicidal ideation.  

The veteran submitted to a VA examination in April 2002.  She 
stated that she had been unemployed for a couple of years.  
She indicated that she had worked briefly in 2000 but had 
been fired because she could not maintain relationships.  She 
stated that when fellow employees find out that she has a 
mental problem they do not want to bother with her.  She 
noted that she did not get along with others.  She reported 
that she had quit drinking and smoking in January 2002 but 
that she did not attend Alcoholics Anonymous because she 
could not deal with the people there.  She denied 
hospitalizations for mental problems in the past two years.  
On mental status examination, the veteran presented in a 
lackadaisical manner, slumping in her chair and aimlessly 
moving her arms about as she spoke.  Her speech was of normal 
rate and volume, and was coherent.  Her mood was neither 
excessively elevated nor depressed, and her affect was 
appropriately labile.  The diagnosis was bipolar disorder and 
alcohol abuse in remission.  The examiner indicated that with 
the veteran's lackadaisical attitude and her propensity for 
provoking unfavorable attitudes on the part of others, he 
felt that it was unlikely that she would be hired or retained 
for any significant period of time by an employer.  He 
assigned a GAF score of 45.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2002).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to her from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or if the 
disability results in a demonstrable inability to obtain or 
retain employment.

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that during the period of this claim, the 
veteran's level of occupational and social impairment has 
been total or has more nearly approximated total than severe.  
In reaching this conclusion, the Board observes that the 
veteran has been hospitalized on numerous occasions during 
the period of this appeal.  She has also attempted suicide.  
The medical evidence documents periods of both manic and 
depressive episodes.  The evidence also indicates that 
medication management has been difficult.  The veteran is 
socially isolated and has difficulty in her relationship with 
her husband.  VA examiners have noted that her occupational 
functioning is also poor.  In fact, a March 1993 VA examiner 
indicated that the veteran's functioning was marginal and 
that the veteran needed to continue with medication and 
therapy.  In November 1995 a VA examiner assigned a GAF score 
of 23 and noted that the veteran was unable to function in 
most areas, including work and family.  Although there is 
evidence of some periods of improved functioning, the veteran 
has a history of decompensation, with serious symptoms which 
result in hospitalization.  Accordingly, the Board concludes 
that throughout the period of this claim, the veteran's 
service-connected psychiatric disability warrants a 100 
percent schedular evaluation under the former criteria.


ORDER

Entitlement to a 100 percent rating for psychiatric 
disability is granted, subject to the criteria governing the 
payment of monetary benefits.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

